Per Curiam.
This is an appeal from the refusal of the Circuit Court to set aside the appointment of a receiver. An appeal does not lie from an interlocutory order, except by statute. An appeal does not lie from orders touching *87the appointment, or refusal to appoint, receivers. They are interlocutory orders, and the statute on the subject of appeal from such orders, does not embrace orders relative to receivers. See 2 R. S. p. 162, s. 576.
G. W. Julian, for the appellants.
W. A. Peelle, for the appellee.
The appeal is dismissed with costs.